Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 21, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148553                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  NATHAN M. BROWN,                                                                                                   Justices
           Plaintiff-Appellant,
  v                                                                SC: 148553
                                                                   COA: 315911
                                                                   Clinton CC: 09-021478-DM
  LYNETTE A. BROWN,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 10, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 21, 2014
           d0514
                                                                              Clerk